OFFICE   OF   THE   ATTORNEY   GENERAL       OF   TEXAS




Eonorabl8 B, 1. MoK8o
County Auditor
Edlnburg, T8xea
Dear Sir:


          In yoourletter of
opinion aa to whether a CO
be stamped under Artlalo
order to bs rsoorded. A                        your letter, ths con-
traot ia merely an ordin                       rental or a pi808 or
land for a period                             the periodio rental
payment8 to be ma                             property, and in which
n0 lien Or any na
                                             ex upon "a11 not88 end
obliga                                       8, deed Of trust, me-
ahanfo                                        conditional sslae oon-
traot                                          atur8 whioh ar8 filed
or re                                   County Clerk,"with certain
SXCSP
                 eee8~Lwnts      are not rp8olrloally named
                    to ths tar, if they ar?~to be tex8d it
                   lau38 18rying th8 tax upon "all fnstrumenta
                   1 to those 8p8Oiiioally named. HOW8v8r,
                    amd ar8 thOEl8whtoh ar8 88CUrttiV8 Of
                      Lease oontraota 88 auoh, containing
                   & a lien or some eharactsr or seourlty
               payments, are not similar to any or the4lnstru-
manta ep8oiiioally named in the hct, in our opinion. In
this conneotion you will note that the statute doer not l8Ty
the tax upon lnetrrupentewhioh merely desoribe an obligation
but the tax is dU8 Only if the t8nd8r8a inetlXm8nt OeCUr8S




                                                  ,
Honorable B. B.    YOK8@,   Pago   a



the obligrtion. The 18rro ooEtr6ot desoribrd by you nerd not
b8 stamp84 if our understanding of its content&iaa above set
out ie oorrbot.
           Fe ham oonridarsd th8 possibl8     errrot    or Artfcl.8
52EE and 5238, V8mon*e Clril Ltatuter,      giving landlord'8
lllsil8.It th8rs 18 suoh a lien in the yrrs8nt       oas8,  it    is by
virtue or rrt8tut.r.  The 18aS8 agr883l8Zit llidOnO80 W&O obllga-
tlon.  ‘rh8 Statute  prOYid8s a8cUrity for   much obli.:atlon.
The fact that a landlmd'a    lion i%q 8xirt   to a80Ufe the psy-
Di8Xtor the rental obllgatlon dO8s not, in our oplnlon, rrgulr8
a atamping or ttm oootraot.
                                            Yours v8rr truly
           ; ‘2,   1940
                                       A'TTCXEY OEXQ?nL GP TEX;rS

                                                                    /
                                       -.

                                                        Assistant